In the first count of the indictment the appellant was charged with the murder of Joe Gonzales by shooting him with a gun. There were other counts in the indictment, one of them charging appellant with the murder of Alma Bernice Bailey, and the other charging him with the murder of both Joe Gonzales and Alma Bernice Bailey.
In the motion for rehearing appellant makes the contention that the court erred in not specifically instructing the jury that they could not convict the appellant of the killing of Alma Bernice Bailey but could convict him only of the offense of killing Joe Gonzales. In his charge to the jury the court instructed them that the appellant was charged in the first count, in which appellant was charged with the murder of Joe Gonzales, and the jury expressly found appellant guilty as charged in the first count of the indictment. Hence, it is apparent that the jury was not misled by the court's instruction as contended by the appellant.
The record manifestly discloses that the other charges against the appellant were abandoned by the State.
As the motion for rehearing is understood, no error is perceived. It is therefore overruled.
Overruled. *Page 283